Case 16-54216-pmb         Doc 40     Filed 02/05/19 Entered 02/05/19 15:56:05               Desc Main
                                    Document      Page 1 of 15



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                         :       CHAPTER 7
                                               :
RHANDI DANELL THOMAS,                          :       CASE NO. 16-54216-PMB
                                               :
         Debtor.                               :
                                               :


              TRUSTEE'S MOTION FOR APPOINTMENT OF SPECIAL COUNSEL

         COMES NOW S. Gregory Hays, as Chapter 7 Trustee (the “Trustee” or “Applicant”) for

the bankruptcy estate of Rhandi Danell Thomas (“Ms. Thomas”), and moves this Court for an

Order authorizing Trustee to retain as special/appellate counsel on behalf of the estate: Schonbrun

Seplow Harris & Hoffman LLP (collectively referred to as “Special Counsel”) to represent the

estate with respect to any and all claims outstanding related to and arising out of the beating death of

Darren Burley on August 3, 2012 (“Incident”), respectfully showing this Court as follows:

         1.      Ms. Thomas filed a voluntary petition for relief under Chapter 7 of Title 11 of the

United States code on March 4, 2016 (the “Petition Date”).

         2.      Trustee has investigated the pre-petition claims of Ms. Thomas against certain

individuals arising from the Incident as set forth above (the “Claims”).

         3.      Ms. Thomas scheduled her interest in the Claims at Question 34 of Schedule A/B:

Property to disclose appropriately the Claims and schedule an exemption up to 100% fair market

value, up to any applicable statutory limit.

         4.      On her Schedule C: The Property You Claim as Exempt (“Schedule C”), Debtor

scheduled the Claims with a current value as “none” and checked the box indicating a claim of


                                                   1
13087581v1
Case 16-54216-pmb        Doc 40     Filed 02/05/19 Entered 02/05/19 15:56:05              Desc Main
                                   Document      Page 2 of 15


exemption in the amount of “100% of fair market value, up to any applicable statutory limit”

under O.C.G.A. § 44-13-100(a)(6) (the “Wrongful Death Exemption”). [Doc. No. 1 at page 31

of 63].

          5.   On June 9, 2016, Trustee filed an objection [Doc. No. 13] to Ms. Thomas’s claimed

exemptions, including her Wrongful Death Exemption in the Claims. Following this objection, the

Court entered a consent order [Doc. No. 31], limiting Debtor’s claimed exemptions in the Claims to

$11,098.00 under O.C.G.A. § 44-13-100(a)(6).

          6.   Prior to the Petition Date, the Claims had been adjudicated, but the award has been

appealed to the Supreme Court of California, the highest court in California.

          7.   More specifically, Debtor and her co-defendants obtained a judgment in the Los

Angeles Superior Court against the County of Los Angeles and its employees in the case entitled

Burley et al v County of Los Angeles, Case No. BC505918, arising out of the death of Darren

Burley, the father of Daniel and Dylan Burely. The Burley case was consolidated with two other

cases, Earl v County of Los Angeles, et al. Case No. TC027348 and Scott et al v County of Los

Angeles, Case No. TC027341. The cases were tried resulting in a verdict and judgments for

Plaintiffs against Defendants County of Los Angeles and Sheriff’s Deputies Aviles and Beserra. The

Defendants filed an appeal from the judgments and the plaintiffs filed cross appeals in the California

Court of Appeal in the consolidated case entitled B.B. v. County of Los Angeles, Court of Appeal

Case No. B264946.

          8.   On July 10, 2018, the Court of Appeal issued a ruling in which it reversed the

amount of the judgments against Defendant Aviles. Specifically, the Court of Appeal held that

Defendant Aviles was only responsible for 20% of the judgments, instead of the original 100% of

the judgment as found by the Superior Court. The Court of Appeal also granted Plaintiffs’ cross


                                                  2
13087581v1
Case 16-54216-pmb          Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05              Desc Main
                                    Document      Page 3 of 15


appeal and reinstated Plaintiffs’ claims under the Bane Act (Civil Code Section 52.1) which had

been dismissed before trial by the Superior Court.

        9.     Trustee has selected Special Counsel for their well-known experience and

qualifications in this type of appellate litigation and because Debtor’s trial counsel highly

recommends them. The verified statements of Special Counsel are attached and incorporated

herein as Exhibit “A.”

        10.    The professional services Special Counsel may render include:

                         (a)   To give Trustee legal advice regarding any appeal or

                               settlement offer with respect to the Claims;

                         (b)   To examine and defend the examination of witnesses

                               in the Claims matters in deposition, administrative

                               hearings, or at trial;

                         (c)   To prepare on Plaintiff/Trustee's behalf motions,

                               pleadings, discovery papers, and all other papers

                               reasonably necessary to pursue and defend said

                               Claims;

                         (d)   To prosecute any appeals or related proceedings as

                               may arise from the Claims matters; and

                         (e)   To    perform      all   other   legal     services   for

                               Plaintiff/Trustee in the Claims matters.

        11.    A true and correct copy of the retainer agreement that Special Counsel has asked

Trustee to sign is attached as Exhibit “B” (the “Contract”). The Contract provides that Special

Counsel will be will be entitled to 10% of any judgment or amount of settlement which is in excess


                                                    3
13087581v1
Case 16-54216-pmb           Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05             Desc Main
                                     Document      Page 4 of 15


of the amount of the judgment as determined by the Court of Appeal in its July 10, 2018 Opinion

when it reduced Defendant Aviles responsibility for 100% to 20%. However, now that Trustee is

seeking the employment of Special Counsel, any proposed settlement or fee awarded to Special

Counsel will be subject to and not binding without approval of the Bankruptcy Court.

        12.      To the best of Trustee's knowledge, Special Counsel has no connection with Ms.

Thomas‘s creditors, or any other party in interest, or their respective attorneys. More particularly,

to the best of Applicant’s knowledge, and except as otherwise disclosed herein and in the

Bankruptcy Rule 2014 Verification of Special Counsel, the firm has no connection with the

aforementioned Debtor, her creditors, any party in interest in this case, their attorneys and

accountants, the United States Trustee, or any person employed in the Office of the United States

Trustee. Said firm does not hold or represent an interest adverse to the estate, does not represent

any creditor or other known interested party, and is a disinterested person under 11 U.S.C. §

327(a), as that term is defined in 11 U.S.C. § 101(14).

        13.      Special Counsel represents no interest adverse to Trustee or the estate in the matters

upon which Special Counsel is to be engaged and the employment of Special Counsel would be in

the best interests of this estate.

        14.      The Contract would continue as the fee arrangement for Special Counsel, except that

Special Counsel's services would be subject to approval of this Court.

        15.      Trustee proposes that Special Counsel be compensated for its services in accordance

with future orders of the Court based upon the criteria for professional compensation required by

bankruptcy law.      No compensation will be paid by Trustee to Special Counsel except upon

application to and approval by the Court after notice and hearing as required by law.




                                                   4
13087581v1
Case 16-54216-pmb           Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05          Desc Main
                                     Document      Page 5 of 15


        WHEREFORE, Trustee prays that this Motion be granted, enabling him to retain Special

Counsel as special counsel for such purposes as requested herein and that the Court grant such other

relief as is just and proper.

        Respectfully submitted this 5th day of February, 2019.

                                                      ARNALL GOLDEN GREGORY LLP
                                                      Attorneys for Trustee

                                                      By:    /s/ Michael J. Bargar
171 17th Street, NW, Suite 2100                             Michael J. Bargar
Atlanta, GA 30363                                           Georgia Bar No. 645709
(404) 873-8500                                              michael.bargar@agg.com




                                                 5
13087581v1
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document      Page 6 of 15
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document      Page 7 of 15
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document      Page 8 of 15




                             EXHIBIT “B” FOLLOWS




13087581v1
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document      Page 9 of 15
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document     Page 10 of 15
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document     Page 11 of 15
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document     Page 12 of 15
Case 16-54216-pmb   Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                             Document     Page 13 of 15
Case 16-54216-pmb         Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05       Desc Main
                                   Document     Page 14 of 15



                                   CERTIFICATE OF SERVICE

        This is to certify that I have this day served the foregoing TRUSTEE'S MOTION FOR

APPOINTMENT OF SPECIAL COUNSEL by depositing in the United States mail a copy of

same in a properly addressed envelope with adequate postage affixed thereon to assure delivery

by first class mail to the following entities at the addresses stated:

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Rhandi Danell Thomas
2678 Rambling Way
Lithonia, GA 30058

Jonathan A. Proctor
The Semrad Law Firm, LLC
Sterling Point II
303 Perimeter Center North
Suite 201
Atlanta, GA 30346

Carl E. Douglas
The Douglas Firm, APC
8484 Wilshire Blvd, Suite 548
Beverly Hills, CA 90211

Michael D. Seplow
Schonbrun Seplow Harris & Hoffman LLP
11543 West Olympic Boulevard
Los Angeles, CA 90064




13087581v1
Case 16-54216-pmb       Doc 40    Filed 02/05/19 Entered 02/05/19 15:56:05   Desc Main
                                 Document     Page 15 of 15



        This 5th day of February, 2019.

                                                /s/ Michael J. Bargar
                                                Michael J. Bargar
                                                Georgia Bar No. 645709




13087581v1
